Allowability Notice
Statement of Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
Pending claims 16-30 are allowed.
Following are the examiner's reasons for allowance: 
The prior art of Sharkey (US-2013/0060653) and Rasanen (WO-2016/128055) was demonstrated to have taught or suggested several of the features found in independent claims 16, 23 and 30.  It was also noted that objected to dependent claims 19 and 26 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  (See previous office action mailed 10/21/2020).
 Applicants have amended claims 16, 23 and 30 to include – the first and second LTE networks determine whether they can provide the service requirement(s) that the terminal device requested in an attach procedure message and indicates the determination in a response to the terminal. The prior art of record, either alone or in combination, fails to teach these features, when taken in context of the entire claim.  Examiner concludes that the prior art, alone or in any reasonable combination, fails to teach each and every element of the independent claims, as amended.  The claims are therefore allowed. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon whose telephone number is (571) 270-7795.  The examiner can normally be reached on Mon.-Fri. from 9:00-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM NEALON/Primary Examiner, Art Unit 2643